Citation Nr: 1750596	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety, depression and post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to February 1971 and from February 1973 to February 1985 to include service in Vietnam. The Veteran passed away in August 2012; the Appellant is the Veteran's surviving spouse, who has been properly substituted in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection PTSD. Jurisdiction of the appeal was subsequently transferred to New Orleans, Louisiana.  Following substitution in December 2016, the Appellant timely and properly completed appeal of the above issues. 

Although the Veteran initially filed a claim for PTSD, the Veteran has also been diagnosed with anxiety NOS and depression NOS. To afford the Veteran the broadest possible scope for his claim of entitlement to a psychological disorder, the issue has been characterized accordingly to that of entitlement to service connection for an acquired psychological disorder, to include adjustment disorder and PTSD. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted. 

The Veteran was afforded a VA psychological examination in May 2011. At that time the examiner concluded that the Veteran did not have a diagnosis of PTSD. As rationale, she indicated that while the Veteran was exposed to trauma while in the military, he did not meet the full criteria for PTSD under DSM IV. She further described that there was considerable overlap between PTSD symptoms and depressive symptoms, and she diagnosed anxiety NOS and depressive disorder NOS with a GAF score of 51. She did not address any association between her diagnosis of anxiety and depression with active service or provide a nexus opinion. 

Based on the foregoing, the Board finds an addendum opinion is needed regarding the Veteran's claim for a psychiatric disorder, to include anxiety, depression, and PTSD. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). In the addendum opinion, the examiner is to state whether or not the Veteran's diagnosed anxiety and depression was etiologically related to active service. Additionally, because the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, on remand, the examiner should consider both the DSM-IV and DSM-V criteria when determining whether the Veteran has a current diagnosis of PTSD. See 38 C.F.R. § 4.125 (a); 80 Fed. Reg. 14308 (March 15, 2015) (final rule amending 38 C.F.R. § 4.125).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Return the examination report and claims file to the examiner who conducted the May 2011 VA examination pertaining to PTSD (or another appropriate examiner if unavailable) for an addendum opinion specific to the claimed disabilities. 

Specifically, the examiner is to:

* Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's anxiety and/or depression had onset during his service or within one year of service discharge or is otherwise etiologically related to service. 

* Provide an opinion as to whether or not the Veteran had a diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not that the Veteran's PTSD had onset during service or within one year of service discharge or is otherwise etiologically related to service. The examiner is to consider both the DSM-IV and DSM-V criteria when making a diagnosis. If no diagnosis of PTSD is found supporting rationale for that conclusion is to be given.

The examiner should specifically consider any lay statements previously given by the Veteran concerning any claimed stressor which occurred while in service. 

A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3. Then readjudicate the claims in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




